Judgment unanimously reversed and new trial granted. Memorandum: An indictment was returned charging appellant with robbery, first degree, and grand larceny, first degree. Thereafter the court determined that he was eligible for adjudication as a youthful offender and a nonjury trial ensued. The statute (Code Crim. Pro., § 913-q) mandates that the provisions of that code shall apply to a youthful offender proceeding. (Cf. People v. Shannon, 1 A D 2d 226, affd. 2 N Y 2d 792.) Upon the trial two police officers testified to certain oral admissions made by defendant. A motion to suppress the testimony on this issue of one officer was granted but was denied as to the other officer. Next a formal stenographic statement made by defendant was read into the record. The court denied a motion to suppress. All of these rulings were made without giving appellant an opportunity to testify before the statements were received. Lastly and most grievous this trial post-dated the effective date (July 16, 1965) of chapter 846 of the Laws of 1965 which added sections 813-f to 813-i, inclusive, to the Code of Criminal Procedure. Here there was a complete failure to give the pretrial notice (§ 813-f) that the People intended to offer the oral and written admissions of defendant. Such action would have permitted an orderly hearing and determination of the issue of the voluntariness of the several statements. (Appeal from a judgment of Monroe County Court adjudging defendant a youthful offender.) Present — Williams, P. J., Bastow, Goldman, Del Vecehio and Marsh, JJ.